Title: To James Madison from George Graham, 12 September 1815
From: Graham, George
To: Madison, James


                    
                        Dr. Sir,
                        Department of War.12. September. 1815.
                    
                    I enclose you a statement of the unexpended balances of several of the appropriations as they now stand on the books of the accountant of this department accompanied by a report, for your sanction, of the proposed transfers.
                    The respective amounts over drawn for pay of the Army, Hospital and Medical department, and Ordnance; have been overdrawn in consequence of transfers made in the accountant’s office on the settlement of individual accounts, particularly those of the commissaries of purchases, who have expended money under different appropriations, than those for which it was originally advanced to them. As it is usual for the accountant of this

department to have his books posted, and compared with those of the Treasury, in the month of September, it becomes necessary to have the transfers made on his books within the month, and as there would not be time to obtain mr. Crawford’s signature, I have forwarded the report directly to you, in its present form; on the arrival here of yourself and mr. Crawford, one more regular can be substituted. We having drawn from the treasury all the money appropriated for the support of the military establishment, and placed it in the hands of the treasurer, as agent for this department, it will not therefore be necessary that this report should be sent to the treasury, but only to the accountant of this department.
                    The claims against all the commissaries of purchases for clothing have been paid off, except those against mr. Jennings, in Virginia; and those would have been paid, but mr. Jennings has not yet settled his accounts. The balance left on that appropriation, after the proposed transfer is made, will be sufficient to meet the claims upon it, independent of the sales which have been ordered. The sales of Ordnance stores have not progressed so well, nor to the extent which we expected. I have the honor to be, With great respect, Sir, your Obt. Servant.
                    
                        
                            Geo: Graham
                        
                    
                